              Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 1 of 10



 1   Nathan Brown (SBN: 033482)
     BROWN PATENT LAW
 2
     15100 N. 78th Way Suite 203
 3   Scottsdale, AZ 85260
     602-529-3474
 4   Nathan.Brown@BrownPatentLaw.com
 5
     Rylan J. Stewart, Esq. (No. 034388)
 6   VENTURE LAW, PLC
     2550 W. Union Hills Dr., Suite 350
 7   Phoenix, AZ 85027
     Rylan@VentureLawPLC.com
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                                 FOR THE DISTRICT OF ARIZONA
11   Morgan Howarth,                                    Case No.: CV-19-0726-PHX-BSB
12               Plaintiff,

13   vs.                                                RESPONSE TO PLAINTIFF’S MOTION
14
                                                        TO STRIKE AFFIRMATIVE DEFENSES
     Ryan Patterson and Patterson Homes, LLC,
15                 Defendants

16                  Response to Plaintiff’s motion to strike affirmative defenses one, two, three, six,
17
     eight, nine and ten.
18
                    Defendants Ryan Patterson and Patterson Homes, LLC file this response in
19
     opposition to Plaintiff Morgan Howarth’s Motion to Strike Defendant’s First, Second, Third,
20

21   Sixth, Eighth, Ninth, and Tenth Affirmative Defenses from Defendants’ Answer, and states:

22                  INTRODUCTION
23
                    Plaintiff’s Motion does not satisfy the stringent requirements of Rule 12(f)
24
     necessary to warrant the drastic remedy of striking affirmative defenses. The Motion is
25
     unwarranted and lacks merit, and, therefore, should be denied outright without further waste of
26

27   the parties’ or the Court’s time and resources.

28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 1
             Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 2 of 10



 1                  Plaintiff references Fantasy Inc, v. Fogerty in defining the purpose of a motion to
 2
     strike. Plaintiff fails to mention that the example the Ninth Circuit gives in what type of motions
 3
     to strike are permissible are “Superfluous historical allegations are a proper subject of a motion
 4
     to strike. See, e.g., Healing v. Jones, 174 F. Supp. 211, 220 (D. Ariz. 1959).” Fantasy, Inc. v.
 5

 6   Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993).

 7                  The Court has broad discretion when considering a motion to strike; however,
 8
     such motions are generally disfavored and infrequently granted. Stanbury Law Firm v. I.R.S.,
 9
     221 F.3d 1059, (8th Cir. 2000); see Lazar v. Trans Union LLC, 195 F.R.D. 665, 669 (C.D. Cal.
10
     2000). Where the motion challenges the sufficiency of a defense, it should be granted only where
11

12   the court is "convinced that there are no questions of fact, that any questions of law are clear and

13   not in dispute, and that under no set of circumstances could the claim or defense succeed." RDF
14
     Media Ltd v. Fox Broadcasting, 372 F. Supp. 2d 556, 561 (C.D. Cal. 2005) (emphasis added);
15
     Stanbury Law Firm, 221 F.3d at 1063 (striking a party's pleadings is "an extreme measure");
16
     Lazar, 195 F.R.D. at 669 ("Motions to strike are generally not granted unless it is clear that
17

18   matter to be stricken could have no possible [*9] bearing on the subject matter of the litigation.")

19   Interscope Records, Motown Record Co., L.P. v. Time Warner, Inc., No. CV 10-1662 SVW
20
     (PJWx), 2010 U.S. Dist. LEXIS 151460, at *8-9 (C.D. Cal. June 28, 2010)
21
                    Defendant agrees with Plaintiff’s argument that Rule 8(c) requires a defendant to
22
     plead with enough specificity to give the plaintiff fair notice. FTC v. Vemma Nutrition Co., No.
23

24   CV-15-01578-PHX-JJT, 2016 U.S. Dist. LEXIS 85280, at *5 (D. Ariz. June 30, 2016). The

25   Supreme Court has long held that fair notice requires only a plain statement of the nature and
26
     grounds of a claim or defense. See Kohler v. Islands Rests., LP, 280 F.R.D. 560, 564 (S.D. Cal.
27
     2012) (citing Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). FTC v.
28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 2
             Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 3 of 10



 1   Vemma Nutrition Co., No. CV-15-01578-PHX-JJT, 2016 U.S. Dist. LEXIS 85280, at *3 (D.
 2
     Ariz. June 30, 2016). Defendants’ affirmative defenses are common affirmative defenses in
 3
     copyright cases. Therefore, the Plaintiff has fair notice on the grounds of a copyright defense.
 4
                    RELEVANT BACKGROUND
 5

 6                  This is a copyright infringement action. Plaintiff is a professional photographer

 7   whose photographs are downloaded from countless photo sharing websites and domains such as
 8
     www.pinterest.com, www.homeanddesign.com, www.google.com and www.Houzz.com.
 9
     Defendants downloaded an image containing no copyright management information on it from
10
     www.Houzz.com and then minimized the image into thumbnail size and put the image on their
11

12   blog. Defendants are in the construction business and sporadically blog about home remodeling

13   on the nether reaches of their website. Before February, 2019, Plaintiff located the thumbnail
14
     photograph and notified Defendants. Defendants promptly removed the photograph and on
15
     February 4, 2019 Plaintiff brought this lawsuit against Defendants asking for upwards of
16
     $150,000. On March 1, 2019 Defendants filed an answer with 10 affirmative defenses, giving
17

18   Plaintiffs fair notice of these defenses. The Defendants fulfilled the requirements of Federal

19   Rules of Civil Procedure 8 (c )(1); in that the Defendants must “state any avoidance or
20
     affirmative defense.”
21
                    The affirmative defenses should be kept because they give the Plaintiff fair notice,
22
     they satisfy the requirements of FRCP 8(c) and the reasons for using them are to defend against
23

24   copyright infringement accusations.

25                                  MEMORANDUM OF LAW
26
                                           (m) Motions to Strike.
27      (1) Generally. Unless made at trial, a motion to strike may be filed only if it is authorized by
      statute or rule, such as Federal Rules of Civil Procedure 12(f), 26(g)(2) or 37(b)(2)(A)(iii), or if
28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 3
               Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 4 of 10



 1      it seeks to strike any part of a filing or submission on the ground that it is prohibited (or not
                                 authorized) by a statute, rule, or court order.
 2

 3                    Arizona District Court Local Rules of Civil Procedure 7.2 (m).

 4
                     Motions to Strike Affirmative Defenses Are Disfavored and Rarely Granted
 5

 6                  The disposition of a motion to strike is within the discretion of the district court.

 7   See Federal Sav. & Loan Ins. Corp. v. Gemini Management, 921 F.2d 241, 244 (9th Cir. 1990).
 8
     Motions to strike are disfavored and infrequently granted. See Stabilisierungsfonds Fur Wein v.
 9
     Kaiser, Stuhl Wind Distribs. Pty., Ltd., 647 F.2d 200, 201, 201 n.1, 207 U.S. App. D.C. 375
10
     (D.C. Cir. 1981); [*7] Pease & Curren Refining, Inc. v. Spectrolab, Inc., 744 F. Supp. 945, 947
11

12   (C.D. Cal. 1990), abrogated on other grounds by Stanton Road Ass'n v. Lohrey Enters., 984 F.2d

13   1015 (9th Cir. 1993) Hadar v. Wilson, No. CV 10-796-PK, 2011 U.S. Dist. LEXIS 62250, at *6-
14
     7 (D. Or. June 8, 2011)
15
                    Rule 12(f) of the Federal Rules of Civil Procedure permits a court to “strike from
16
     a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous
17

18   matter,” granting courts broad discretion in making this determination. Fed. R. Civ. P. 12(f).

19                  Plaintiffs have met the pleading standard for Affirmative Defenses under
20
     Rule 8.
21
                    While Plaintiff wishes to hold Defendants to a high pleading standard, Rule 8
22
     only requires that Defendants, in responding to a pleading, “state” their affirmative defenses.
23

24   F.R. Civ. P 8(c)(1). As its language shows, Defendants are not required to state every fact

25   supporting each of their defenses, nor are they required to provide detail concerning their
26
     defenses to the asserted claims. Contrary to the assumption underlying the Plaintiff’s motion,
27
     there are no pleading requirements for defenses comparable to those imposed on complaints
28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 4
             Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 5 of 10



 1   under Twombly and Iqbal.( Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), or Ashcroft v.
 2
     Iqbal, 556 U.S. 662 (2009)).
 3
                    Thus, [t]he court’s discretion is narrowly circumscribed on a motion to strike
 4
     affirmative defenses. The Court may strike only those defenses so legally insufficient that it is
 5

 6   beyond cavil that defendants could not prevail upon them. A court should not grant a motion to

 7   strike a defense unless the insufficiency of the defense is clearly apparent. The underpinning of
 8
     this principle rests on a concern that a court should restrain from evaluating the merits of a
 9
     defense where the factual background for a case is largely undeveloped. FTC v. AMG Servs.,
10
     2014 U.S. Dist. LEXIS 152864, *25-26 (D.Nev. 2014) (brackets and internal quotation marks
11

12   omitted).

13                  DEFENDANTS’ AFFIRMATIVE DEFENSE GIVE FAIR NOTICE AND
14
     ARE ON COPYRIGHT GROUNDS AND SHOULD BE ALLOWED.
15
                    Defendants’ First Affirmative Defense
16
                    Failure to state a claim upon which relief can be granted, is routinely used as an
17

18   affirmative defense and accepted by the Courts. Hadar v. Wilson, No. CV 10-796-PK, 2011 U.S.

19   Dist. LEXIS 62250, at *28 (D. Or. June 8, 2011). Chen v. Geo Grp., Inc., 297 F. Supp. 3d 1130,
20
     1135 (W.D. Wash. 2018) (Acceptable as an affirmative defense as long as it is not redundant).
21
     Others have found that even if redundant, failure to state a claim upon which relief can be
22
     granted, affirmative defenses are acceptable. See Oppel v. Empire Mut. Ins. Co., 92 F.R.D. 494,
23

24   498 (S.D.N.Y. 1981) (finding that although affirmative defense of failure to state a claim was

25   redundant, because it had the same effect as a general denial, there was no prejudice to plaintiff
26
     and the defense need not be stricken). Cal. Dep't of Toxic Substances Control v. Alco Pac., Inc.,
27
     217 F. Supp. 2d 1028, 1044 (C.D. Cal. 2002). The Ninth Circuit states that “state a claim upon
28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 5
             Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 6 of 10



 1   which relief can be granted, a defense which may be raised up and until the close of trial. Fed. R.
 2
     Civ. P. 12(h)(2).” Garcia v. Salvation Army, No. 16-16827, 2019 U.S. App. LEXIS 7993, at *17
 3
     (9th Cir. Mar. 18, 2019).
 4
                    Defendants’ Second Affirmative Defense
 5

 6                  Any affirmative defense that is not “immaterial” or “impertinent” should be

 7   allowed. See F.T.C. v. Ivy Capital, Inc., No. 2:11-CV-283 JCM GWF, 2011 U.S. Dist. LEXIS
 8
     65835, 2011 WL 2470584, at *2 (D. Nev. June 20, 2011) (denying motion to strike First
 9
     Amendment defense because "the First Amendment may be relevant as it relates to the relief
10
     sought") FTC v. Lunada Biomedical, Inc., No. CV-15-3380-MWF (PLA), 2015 U.S. Dist.
11

12   LEXIS 190430, at *8 (C.D. Cal. Sep. 23, 2015). Plaintiff argues that this affirmative defense is

13   not a valid defense in a copyright infringement case. The Plaintiff quotes the Association of
14
     American Medical Colleges v Princeton Review. What the Plaintiff fails to point out is that
15
     Court, first allowed “failure to state a claim” as an affirmative defense, and second did not allow
16
     the First Amendment as an affirmative defense because the copyright material was not licensed
17

18   and was secure. Ass'n of Am. Med. Colls. v. Princeton Review, Inc., 332 F. Supp. 2d 11, 22

19   (D.D.C. 2004). Plaintiff’s image that the Defendants are accused of infringing are licensed
20
     throughout the world wide web and are not even remotely secure. Therefore, a first amendment
21
     affirmative defense of the use of a thumbnail of the Plaintiff’s image should be allowed.
22
                    Defendants’ Third Affirmative Defense
23

24                  Plaintiff takes issue and requests that the Defendants’ affirmative defense of fair

25   use be stricken for lack of factual allegations and failure to meet pleading standards of Rule 8(c ).
26
     Some affirmative defenses are so inherent, that the Defendants should not have to regurgitate the
27

28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 6
              Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 7 of 10



 1   Plaintiff’s own factual allegations. The Defendants’ short statement should give any plaintiff fair
 2
     notice and reason for the affirmative defense.
 3
                    First, Plaintiff in his original pleading admits the thumbnail image in question was
 4
     part of an article. (Complaint #13). A cursory reading of the Defendants’ third affirmative
 5

 6   defense references 17 U.S.C. 107, which allows for copying of copyrighted material of, among

 7   countless other things, “criticism, comment, news reporting, teaching.” Clearly, it is inherent that
 8
     an article could fall with these fair use allowances. Therefore, Plaintiff has more than fair notice,
 9
     and the affirmative defense should be allowed.
10
                    Defendants’ Sixth Affirmative Defense
11

12                  Again, FRCP Rule 8 (c )(1) clearly says that the affirmative defense need only be

13   “ affirmatively state[d]” and then lists some affirmative defenses. These affirmative defenses
14
     expressly include estoppel and waiver. Defendants fulfill the specific requirements of Rule 8(c
15
     )(1).
16
                    “Estoppel applies where the plaintiff "has aided the defendant in infringing or
17

18   otherwise induced it to infringe or has committed covert acts such as holding out . . . by silence

19   or inaction."” Field v. Google, Inc., 412 F. Supp. 2d 1106, 1116 (D. Nev. 2006) (quoting Quinn
20
     v. City of Detroit, 23 F. Supp. 2d 741, 753 (E.D. Mich. 1998); Nimmer on Copyright § 13.07
21
     (revised ed. 2009).
22
                    To assert a valid estoppel defense, Defendants must allege: (1) that Plaintiffs
23

24   knew of Defendants allegedly infringing conduct; (2) that Plaintiffs intended that their conduct

25   would be acted on or acted in such a way that Defendants had a right to believe it was intended;
26
     (3) that Defendants were ignorant of the true facts (i.e., that the use was not permitted); and (4)
27
     that Defendants relied to their detriment on Plaintiffs' conduct. See id. at 1116; Hampton v.
28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 7
             Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 8 of 10



 1   Paramount Pictures Corp., 279 F.2d 100 (9th Cir. 1960). Interscope Records, Motown Record
 2
     Co., L.P. v. Time Warner, Inc., No. CV 10-1662 SVW (PJWx), 2010 U.S. Dist. LEXIS 151460,
 3
     at *36 (C.D. Cal. June 28, 2010).
 4
                    The only way enough factual allegations would satisfy the Plaintiff’s requirement
 5

 6   for a valid estoppel defense, Defendants’ would need to present their entire case to Plaintiff. This

 7   requirement before even discovery is not only unattainable but unrealistic and goes against the
 8
     straightforward language of FRCP for affirmative defenses. Since Defendants give a short and
 9
     plain statement of the estoppel defense, Plaintiff is given fair notice of the copyright grounds
10
     upon which the affirmative defense of estoppel will be used.
11

12                  Defendants’ Eighth Affirmative Defense

13                  Again, FRCP Rule 8 (c )(1) clearly says that the affirmative defense need only be
14
     “ affirmatively state[d]” and then lists some affirmative defenses. These affirmative defenses
15
     expressly include laches. Defendants fulfill the specific requirements of Rule 8(c )(1). Fair notice
16
     was given.
17

18                  Defendants’ Ninth Affirmative Defense

19                  Again, FRCP Rule 8 (c )(1) clearly says that the affirmative defense need only be
20
     “ affirmatively state[d]” and then lists some affirmative defenses. These affirmative defenses
21
     expressly include license. Defendants fulfill the specific requirements of Rule 8(c )(1). Fair
22
     notice was given.
23

24                  “The existence of a license creates an affirmative defense to a claim of copyright

25   infringement." Worldwide Church of God v. Philadelphia Church of God, Inc., 227 F.3d 1110,
26
     1114 (9th Cir.2000).” Interscope Records, Motown Record Co., L.P. v. Time Warner, Inc., No.
27
     CV 10-1662 SVW (PJWx), 2010 U.S. Dist. LEXIS 151460, at *24 (C.D. Cal. June 28, 2010).
28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 8
             Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 9 of 10



 1                  The Plaintiff again wants enough factual allegations to fully understand the
 2
     Defendants’ defense. However, “issues of fact that need to be developed through discovery and
 3
     are not appropriate for a motion to strike.” Interscope Records, Motown Record Co., L.P. v.
 4
     Time Warner, Inc., No. CV 10-1662 SVW (PJWx), 2010 U.S. Dist. LEXIS 151460, at *32 (C.D.
 5

 6   Cal. June 28, 2010).

 7                  Therefore, Defendants’ affirmative defense that “copying of Plaintiff’s
 8
     work…was consented to by the owner of the appropriate rights in Plaintiff’s works.” Defs;
 9
     Answer at 4. This affirmative defense should be allowed.
10
                    Defendants’ Tenth Affirmative Defense
11

12                  This is a proper affirmative defense and is recognized as proper. Cal. Dep't of

13   Toxic Substances Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1045 (C.D. Cal. 2002). This
14
     affirmative defense restates the Defendants’ procedural rights to Motion in more affirmative
15
     defenses as warranted by discovery.
16
                    CONCLUSION
17

18                  For the reasons set forth above, and in the interest of justice and judicial economy,

19   Defendant hereby requests this Court deny Plaintiff’s Motion to Strike. Additionally, Defendants
20
     request they be award their attorneys’ fees expended defending Plaintiff’s baseless motion.
21

22

23

24

25

26

27

28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 9
            Case 2:19-cv-00726-ESW Document 29 Filed 03/29/19 Page 10 of 10



 1

 2

 3
                    Dated this 29th of March, 2019.
 4

 5

 6                                                      s/Nathan Brown

 7                                                     Nathan Brown Attorney for Defendants
 8

 9                                                     s/Rylan Stewart with permission
                                                       ____________________________
10                                                     Rylan Stewart Attorney for Defendants
11

12                  CERTIFICATE OF CONFERENCE

13                  This is to certify that counsel conducted a telephonic meet and confer on March
14
     11, 2019; however, no agreement could be reached.
15
                                                  s/Nathan Brown____________
16
                    CERTIFICATE OF SERVICE
17

18                  I hereby certify that on March 29, 2019, I electronically filed the foregoing with

19   the Clerk of Court using the CM/ECF system, which will send notification of such filing to all
20
     parties who have appeared in this action.
21

22
                                                  s/Nathan Brown____________
23

24

25

26

27

28
     RESPONSE TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES - 10
